EXHIBIT 10.2




EMPLOYMENT AGREEMENT

THIS AGREEMENT dated March 19, 2012 (the “Effective Date”),

BETWEEN:

FISCHER-WATT GOLD COMPANY, INC. a company duly incorporated under the laws of
the State of Nevada.  

(the “Company”)




AND:

JAMES G. BAUGHMAN, an individual residing in Aurora, Colorado

(the “Executive”).




WHEREAS:

A.

The Company is incorporated under the laws of Nevada and carries on the business
of mineral exploration and development;

B.

The Executive is one of the key executives of the Company;

C.

The parties wish to formalize the terms of the Executive’s relationship with the
Company; and

D.

It is of material value to the Company and the Executive to expressly set out
the Executive’s rights and the Company’s obligations in the event of a Change of
Control (as defined herein) of the Company so that in the event of a Change of
Control of the Company the Executive will be encouraged to remain in the
Company’s employ until such Change of Control is completed or terminated,
without fear of loss of the Executive’s rights under this Agreement;

NOW THEREFORE in consideration of the premises and mutual covenants herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged by both parties, the parties hereby covenant and agree with
each other as follows:

1.

EMPLOYMENT

1.1

Effective Date.  This Agreement shall be effective on the Effective Date.

1.2

Position and Term.  The Company agrees to continue to employ the Executive and
the Executive agrees to serve the Company as President and Chief Executive
Officer of the Company.  The term of this Agreement and employment is
indefinite, but the employment and this Agreement may be terminated by either
party as provided herein.  The Executive acknowledges and agrees that he is
solely responsible for any and all required statutory remittances in respect of
such signing bonus.

1.3

Duties and Reporting.  The Executive shall report to and be directly responsible
to the Board of Directors of the Company, or such equivalent position as the
Company may designate.  The Executive will have the duties and authorities
commonly associated with the Executive’s office and such other duties reasonably
related thereto as may be assigned by the Company from time to time.  The
Executive shall work for the Company and has the permission of the Board to
engage in any other employment or self-employment without the written consent of
the board of directors of the Company (the “Board”). The Executive will work out
of the Company’s office in Denver, Colorado or such other place of his choosing.
 The Executive acknowledges that his employment will entail frequent travel,
including but not limited to locations of operations of the Company.

2.

COMPENSATION

2.1

Salary.  The Company will pay the Executive an annual salary in the amount of
$36,000.  For all purposes of this Agreement, “Annual Salary” means the
remuneration described in this section (subject to adjustment under sub-section
2.2 below), and does not include any other payments such as bonuses, share
options, benefits, or amounts of a similar nature. The Executive will be solely
responsible for acquiring and paying for any life insurance and long-term
disability insurance benefits.

2.2

Review.  The Company will review the Annual Salary annually and will make any
adjustments it determines are reasonable in the sole opinion of the Board on the
recommendation of the Company’s compensation committee.  The compensation
committee shall take into account, but shall not be limited to considering, the
Executive’s performance, the financial and operating success of the Company in
the preceding twelve (12) months and salaries for comparable positions in the
marketplace. The Annual Salary shall not be reduced, except by written agreement
signed by the Executive.

2.3

Annual Bonus.  The Company may pay the Executive on the anniversary of the
Effective Date, a discretionary bonus in an amount reasonable in the sole
opinion of the Board, based on the recommendation of the Company’s compensation
committee.  

2.4

Benefits.  The Executive shall be entitled to participate in all Executive
benefit programs offered to the Company’s executives from time to time (the
“Benefits”), including, without limiting the generality of the foregoing, those
set out in Schedule “A” hereto, in accordance with and on the terms and
conditions generally provided from time to time by the Company. The Executive
agrees that the Company may substitute or modify the terms of the Benefits on
comparable terms and conditions without notice, provided that no material
substitution or modification of benefits made within 12 months after a Change of
Control of the Company shall be binding on the Executive without the Executive’s
consent. All insured benefits shall be governed by the terms of the policies in
force.

2.5

Incentive Plans.  The Executive shall be entitled to participate in any
incentive programs for the Company’s executives, including, without limiting the
generality of the foregoing, share option plans, share purchase plans,
profit-sharing or bonus plans (collectively, the “Incentive Plans”). Such
participation shall be on the terms and conditions of such Incentive Plans as at
the date hereof or as may from time to time be amended or implemented by the
Board in its sole discretion. Except as hereafter specifically set out, the
Executive acknowledges that his participation in these Incentive Plans will be
to such extent, on such terms and in such amounts as the Board in its sole
discretion may decide from time to time, and the Executive shall have no
absolute entitlement to such participation.

Any amounts which the Executive may be granted under any Incentive Plan shall
not, for the purposes of this Agreement, be treated as salary.  The Executive
agrees that except in respect to share options or other incentive mechanisms
which have been granted to the Executive, the Company may substitute, reduce,
modify the terms of or eliminate its Incentive Plans from year to year in the
sole discretion of the Board or to meet regulatory or stock exchange
requirements.

2.6

Incentives on Termination.  No incentive shall be payable to the Executive after
notice of termination of employment has been given or received by the Executive,
except for incentives which have been fully earned as at the date of such notice
which remain payable provided such termination is not for just cause.

2.7

Vacation.  The Executive shall be entitled to four (4) weeks’ paid vacation each
calendar year, at such time or times as shall be agreed between the Executive
and the Company.  

2.8

Expenses.  The Executive shall be reimbursed by the Company for all
out-of-pocket expenses actually, necessarily and properly incurred by the
Executive in the discharge of duties for the Company. The Executive agrees that
such reimbursements shall be due only after the Executive has rendered an
itemized expense account to the Company showing all monies actually expended on
behalf of the Company and such other information as may be required and
requested by the Company.

2.9

Additional Benefits.  The Company shall provide such additional benefits as may
be set out in Schedule “A”.

3.

ADDITIONAL OBLIGATIONS OF THE EXECUTIVE

3.1

Full Time.  The Executive will devote the Executive’s time, attention and
ability to the business and affairs of the Company and its subsidiaries as
required to fulfil the Executive’s duties hereunder.

3.2

Other Permitted Activities.  The Executive may become a director, principal,
agent, officer or employee of any other company without the prior consent of the
Board, and any consent not to be unreasonably withheld.  The Company’s consent
herein shall not permit any appropriation or diversion by the Executive of any
business opportunity coming to the Executive in the Executive’s capacity as an
Executive of the Company or otherwise in the course of the Company’s business.

3.3

Confidentiality.  The Executive will not, at any time, or in any manner, during
the continuance of the Executive’s employment hereunder or thereafter, divulge
any of the confidential information or secrets of the Company, including but not
limited to information about mineral properties in which the Company or its
affiliates has or is proposing to acquire an interest (collectively, the
“Confidential Information”), to any person or persons, except as required to
carry out the Executive’s duties, without the previous consent in writing of the
Board.  During the continuation of the Executive’s employment or thereafter for
a period of one year, the Executive shall not use or attempt to use any
Confidential Information which the Executive may acquire in the course of his
employment for the Executive’s own benefit or that of any other person, directly
or indirectly.

3.4

Business Opportunities.  The Executive agrees to communicate at once to the
Company all material business opportunities which come to the Executive in the
course of the Executive’s employment or otherwise in the course of the Company’s
business and to deliver to and assign ownership of to the Company all inventions
and improvements in the nature of the business of the Company which, in the
course of the Company’s business the Executive may conceive, make or discover,
become aware directly or indirectly or have presented to the Executive and such
business opportunities, inventions, and improvements shall become the exclusive
property of the Company without any obligation on the part of the Company to
make any payment for the same.

4.

TERMINATION

4.1

Resignation.  Subject to section 1.3, the Executive may terminate this Agreement
without Good Cause by giving the Company two (2) months’ advance written notice,
in which event, subject to section 4.7, the Executive shall not be entitled to
any severance payment, but shall be entitled to receive Annual Salary and
vacation pay earned to the date of termination and payment of any reimbursable
expenses.

4.2

Termination Without Cause.  Subject to section 1.3, the Company may terminate
this Agreement and the employment of the Executive without cause at any time by
notice in writing stating the last day of employment (the “Termination Date”),
in which event the Company shall be obligated to pay to the Executive, on the
Termination Date, the following:

(a)

an amount equal to two times the Annual Salary, less lawful deductions;

(b)

an amount equal to the greater of (i) two times the Executive’s targeted annual
bonus, and (ii) two times the bonus received by him in the previous year; and

(c)

accrued but unused vacation time as at the Termination Date.

4.3

Resignation for Good Cause.  The Executive may resign on two weeks’ written
notice (the end of such notice also being the “Termination Date”) for “Good
Cause” (as defined below), in which event the Company shall be obligated to pay
the Executive, on the Termination Date, an amount equal to two times the Annual
Salary, less lawful deductions.

4.4

Payments on Termination Without Cause and Resignation for Good Cause.  The
Executive may direct the Company to pay the amounts in section 4.2 or 4.3 in a
lump sum or in instalments on regular paydays of the Company. Furthermore, until
the earlier of the second anniversary of the Termination Date or the Executive
obtaining comparable alternative benefit coverages, the Executive shall continue
to be entitled to participate, at the expense of the Company, in the Company’s
Benefit plans in effect as of the Termination Date, unless such participation is
not permitted under any such plan or policy.  The compensation and benefits set
out in sections 4.2, 4.3 and 4.4 shall be collectively referred to as the
“Severance”.

4.5

Good Cause Defined: As used herein, “Good Cause” means the occurrence of one of
the following events without the Executive’s express written consent:

(a)

the assignment by the Company of any substantial new or different duties
inconsistent with the Executive’s positions, duties, responsibilities and status
with the Company immediately prior to such change in assigned duties;

(b)

a material reduction in the Executive’s responsibilities, except as a result of
the Executive’s death, disability or retirement;

(c)

a reduction by the Company in the Executive’s Annual Salary;

(d)

a change in the principal executive office of the Company to a location more
than 50 kilometres from the then-current location of the principal executive
office of the Company;

(e)

the requirement by the Company that the Executive be based anywhere other than
within a 100 kilometre radius of the Executive’s then current location;

(f)

the failure by the Company to continue in effect, or a material change in the
terms of the Executive’s participation in benefits under any Incentive Plan or
Benefits plan (collectively, the “Existing Plans”), the effect of which would be
to materially reduce the total value, in the aggregate, of the benefit to the
Executive of the Existing Plans;

(g)

any reduction by the Company of the number of paid vacation days to which the
Executive is entitled; or

(h)

any other events or circumstances which would constitute a constructive
dismissal at common law.

4.6

Termination for Cause. The Company may at any time terminate the employment of
the Executive and this Agreement for just cause. Without limiting the generality
of the foregoing, just cause shall be deemed to exist in the event the
Executive:

(a)

engages in conduct which is detrimental to the reputation of the Company or any
of its Affiliates in any material respect;

(b)

has committed an act of fraud or material dishonesty in connection with or
related in any way to his employment with the Company;

(c)

is the subject of any enforcement proceeding by a securities regulatory
authority or agency;

(d)

breaches his duties under this Agreement; or

(e)

wilfully neglects his duties to a material degree.

In such event, the Executive shall not be entitled to any compensation or
notice, but shall be entitled to receive the Annual Salary and vacation pay
earned to the date of termination and payment of any reimbursable expenses.

4.7

Resignation or Termination After a Change of Control. Notwithstanding any other
provision in this Agreement, if within 6 months following a Change of Control of
the Company (as defined below), the Employee’s employment is terminated by the
Company without Cause, or the Employee resigns with or without Good Cause within
6 months following a Change of Control, in either case he will receive Severance
as set out in Sections 4.2 and 4.4.

4.8

Change of Control Defined:  For all purposes of this Agreement, “Change of
Control” means:

(a)

the acquisition, directly or indirectly, by any person or group of persons
acting jointly or in concert, of common shares of the Company which, when added
to all other common shares of the Company at the time held directly or
indirectly by such person or persons acting jointly or in concert, constitutes
for the first time in the aggregate 30% or more of the outstanding common shares
of the Company and such shareholding exceeds the collective shareholding of the
current directors of the Company, excluding any directors acting in concert with
the acquiring party; or

(b)

the removal, by extraordinary resolution of the shareholders of the Company, of
more than 51% of the then incumbent Board of the Company, or the election of a
majority of Board members to the Company’s board who were not nominees of the
Company’s incumbent board at the time immediately preceding such election; or

(c)

consummation of a sale of all or substantially all of the assets of the Company;
or

(d)

the consummation of a reorganization, plan of arrangement, merger or other
transaction which has substantially the same effect as  to  above.

4.9

No Mitigation.  The Executive shall not be required to mitigate the amount of
any payments provided for in this section by seeking other employment or
otherwise, nor shall the amount of any payment provided for in this section be
reduced by any compensation earned by the Executive as the result of employment
by another employer after the date of termination, or otherwise.

4.10

Return of Property.  On the cessation of employment for any reason, the
Executive agrees to deliver to the Company all documents, financial statements,
records, plans, drawings and papers of every nature, in any way relating to the
affairs of the Company and its subsidiaries or affiliated companies, if any,
which are in the Executive’s possession or control.

4.11

Right to Deduct.  The Company shall have the right to offset any money properly
due by the Executive to the Company against any amounts payable by the Company
to the Executive under this Agreement.

4.12

Incapacity.  If the Executive becomes:

(a)

temporarily disabled before termination of his employment hereunder, the Company
and its subsidiaries will pay the Executive the Annual Salary and Benefits to
which he is otherwise entitled pursuant to his employment provided the Executive
exercises reasonable efforts to return to employment as soon as practicable
until the earlier of (i) such time as the Executive is eligible for Long Term
Disability Benefits or 120 days following the date on which such temporary
disability arose, or

(b)

permanently disabled (which shall refer to any disability resulting in the
Executive being unable to perform substantially all his employment duties for
more than 120 consecutive days or more than 120 days in any calendar year), the
Company may forthwith terminate the Executive’s employment, and the Executive
will thereafter be paid (by the Company or by a corporation entitled to issue
annuity contracts engaged by the Company) Severance under sections 4.2, 4.3 and
4.4 or any other section of this Agreement.

4.13

Release   In return for the Severance or payments under sections 4.13(b) and any
other amounts payable to the Executive, the Executive will deliver to the
Company a full and final release of all claims arising on such termination.

5.

PRIVACY

5.1

By accepting employment with the Company, the Executive consents to the Company
collecting, using and disclosing his personal information for the purposes
relating to the maintenance of the employment relationship.  The purposes of the
Company’s collection, use and disclosure include, but are not limited to:

(a)

ensuring that the Executive is properly remunerated for his services to the
Company which shall include disclosure to third party payroll providers;

(b)

administering and/or facilitating the provision of any benefits to which the
Executive is or may become entitled, including bonuses, benefits, pensions,
registered retirement savings plans, short, medium and long-term incentive
plans; this shall include the disclosure of the Executive’s personal information
to the Company’s third party service providers and administrators;

(c)

ensuring that the Company is able to comply with any regulatory, reporting and
withholding requirements relating to the Executive’s Consulting;

(d)

performance and promotion;

(e)

monitoring the Executive’s access to and use of the Company’s electronic media
services in order to ensure that the use of such services is in compliance with
the Company’s policies and procedures and is not in violation of any applicable
laws;

(f)

complying with the Company’s obligations to report improper or illegal conduct
by any director, officer, employee or agent of the Company under any applicable
securities, criminal or other law;

(g)

allowing a potential purchase of the shares or assets of the Company to conduct
due diligence with respect to Consulting obligations of the Company, subject to
compliance with the treatment of such information as required by applicable
legislation respective privacy; and

(h)

any other purpose for which the Executive is given notice and which is
reasonably related to the maintenance of the Executive’s Consulting
relationship.  

6.

SUCCESSORS OR ASSIGNS

6.1

Successors.  This Agreement shall enure to the benefit of and be binding upon
and shall be enforceable by the Company and the successors and assigns of the
Company.  The Company will require any successor (whether direct or indirect, by
purchase, amalgamation, consolidation or otherwise) to all or substantially all
of the business and/or assets of the Company to assume liability, jointly and
severally with the Company for the performance by the Company of its obligations
under this Agreement.  Failure of the Company to obtain such agreement prior to
the effectiveness of any such succession shall be a breach of this Agreement and
in addition to all other remedies available to the Executive, the Executive
shall be entitled to deliver a notice of resignation under section 4.7 at any
time within the four month period following such succession and to receive the
payments and to exercise the rights in such section accordingly.

6.2

Assignment.  The Company shall be entitled to assign this agreement without the
Executive’s consent to any affiliate of the Company on written notice to the
Executive, provided there is no material change to the Executive’s terms of
employment. The Company shall remain jointly and severally liable to the
Executive with such assignee. The Executive shall not be entitled to assign,
pledge or grant a security interest in any obligation of the Company to make
payment hereunder.

6.3

Benefit Binding.  This Agreement shall enure to the benefit of, shall be binding
upon, and shall be enforceable by the Executive’s legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If the Executive dies while any amounts are still payable to the
Executive under this Agreement, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to such
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees or to the Executive’s estate.

7.

MISCELLANEOUS

7.1

Applicable Laws.  This Agreement and the employment of the Executive shall be
governed, interpreted, construed and enforced according to the laws of the State
of Colorado and the laws of the United States of America applicable therein.

7.2

Time.  Time shall be of the essence of this Agreement.

7.3

Entire Agreement.  This Agreement represents the entire Agreement between the
Executive and the Company concerning the subject matter hereof and supersedes
any previous oral or written communications, representations, understandings or
agreements with the Company or any officer or agent thereof.  This Agreement may
only be amended or modified in writing signed by the parties.

7.4

Notices.  Any notice, acceptance or other document required or permitted
hereunder shall be considered and deemed to have been duly given if delivered by
hand or mailed by postage prepaid and addressed to the party for whom it is
intended at the party’s address provided as follows or to such other address as
the party may specify in writing to the other and shall be deemed to have been
received if delivered, on the date of delivery, and if mailed as aforesaid, then
on the second business day following the date of mailing thereof, provided that
if there shall be at the time of mailing or within two business days thereof a
strike, slowdown or other labour dispute which might affect delivery of notice
by the mails, then the notice shall only be effective if actually delivered:

In the case of the Company, to:

FISCHER-WATT GOLD COMPANY, INC.

2582 Taft Court

Lakewood, CO 80215




In the case of the Executive, to:




James G. Baughman

2090 S. Joliet St.

Denver, CO  80014.

7.5

Waiver.  The waiver by the Executive or by the Company of a breach of any
provision of this Agreement by the Company or by the Executive shall not operate
or be construed as a waiver of any subsequent breach by the Company or by the
Executive.

7.6

Recourse on Breach.  The Executive acknowledges that damages would be an
insufficient remedy for a breach of this Agreement and agrees that the Company
may apply for and obtain any relief available to it in a court of law or equity,
including injunctive relief, to restrain breach or threat of breach of this
Agreement or to enforce the covenants contained herein, and in particular, the
covenant contained in Section 3.3, in addition to the rights the Company may
have to damages arising from said breach or threat of breach.  The Executive
hereby waives any defences he may or can have to strict enforcement of this
Agreement by the Company.

7.7

Independent Legal Advice.  The Executive hereby represents and warrants to the
Company and acknowledges and agrees that he had the opportunity to seek and was
not prevented nor discouraged by the Company from seeking independent legal
advice prior to the execution and delivery of this Agreement and that, in the
event that he did not avail himself of that opportunity prior to signing this
Agreement, he did so voluntarily without any undue pressure and agrees that his
failure to obtain independent legal advice shall not be used by him as a defence
to the enforcement of his obligations under this Agreement.

IN WITNESS WHEREOF the parties have executed this Agreement on March 14, 2012.

FISCHER-WATT GOLD COMPANY, INC.

/s/ Peter Bojtos

Authorized Signatory  President & CEO

)

)

)

)

 

 

SIGNED, SEALED AND DELIVERED by JAMES G. BAUGHMAN in the presence of:




James G. Baughman

Name




2090 S. Joliet Street, Denver, CO 80214

Address




Geologist

Occupation

)

)

)

)

)

)

)

/s/ James G. Baughman

)

JAMES G. BAUGHMAN

)

)










--------------------------------------------------------------------------------




SCHEDULE “A”

 

 

Additional Benefits
(s.2.9)

Yearly stock option to be determined by the Board of Directors.

 

 






